Citation Nr: 0630626	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-43 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for left ear otitis 
media, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left eye disorder, claimed as secondary to service-connected 
left ear otitis media.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to a temporary total disability 
rating based on convalescence under 38 C.F.R. § 4.30 
following September 1999 left ear surgery.

(The Board will address the issue of entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability caused by the failure of VA medical 
personnel to diagnosis the veteran's duodenal (peptic) ulcer 
at the time of treatment in the early 1970's, in a separate 
decision.)  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from April 1960 to August 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

A hearing was conducted via videoconference by the 
undersigned Acting Veterans Law Judge in March 2006.

As noted on the title page, the Board will address another 
issue that is on appeal in a separate decision.  The reason 
for this is because the veteran has two different 
representatives.  One is representing him in this case, and 
the other is representing him in the other case.  Given this 
situation, the cases must be addressed separately.

At his March 2006, the veteran raised the issue of 
entitlement to service connection for numbness due to his 
service-connected left ear otitis media.  See page 10 of 
hearing transcript (transcript).  Hence, this matter is 
referred to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The Board initially observes that the VCAA requires VA to 
obtain and associate with the record all pertinent evidence 
adequately identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002).  As part of an August 1999 letter to the veteran 
from the Social Security Administration (SSA), the veteran 
was informed that he was entitled to disability benefits 
beginning in August 1996.  The RO has not obtained the 
medical records upon which the award of SSA benefits was 
made.  Such records may contain information pertinent to the 
claims, and VA is obliged to obtain them.  Therefore, a 
remand is required for the RO to obtain and associate with 
the record the veteran's medical records on file with the 
SSA.  

During his March 2006 videoconference hearing before the 
undersigned, the veteran testified that he had been receiving 
VA treatment for his claimed disabilities up to 2005.  See 
page 14 of transcript.  Review of the record shows that the 
most recent VA medical records on file are dated in July 
2004.  As these treatment records may be pertinent to his 
claims and are within the control of VA, they should be 
obtained and associated with the claim files.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The veteran testified in March 2006 that a VA physician had 
told him that it was "possible" that his claimed left eye 
disorder was due to his service-connected left ear problems.  
See page 11 of transcript.  He added that the physician would 
not put this opinion in the medical record.  In this regard, 
the veteran should be invited to provide VA with the name of 
the VA physician about whom he testified essentially opined 
that his claimed left eye disorder may be due to his service-
connected left ear disability so that VA can request a 
written statement from that physician.  See Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc); Crutcher v. Nicholson, U.S. 
Vet. App. No. 03-1025 (Jan. 24, 2006) (where a VA physician 
has linked a current disability to service, VA has an 
obligation to request a written statement from that physician 
memorializing his opinion.)

In addition, as to the claim for an increased rating for left 
ear otitis media, the Board notes that the RO, in February 
2000, granted the veteran the maximum schedular disability 
rating possible under 38 C.F.R. § 4.87, Diagnostic Code 6200.  
See RO decision dated in February 2000.

Nonetheless, because the veteran did not thereafter withdraw 
this issue (see 38 C.F.R. § 20.204(b) (2005) (a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision)) and there is a possibility, 
while remote, that the veteran could receive a higher rating 
based on extraschedular considerations (see 38 C.F.R. 
§ 3.321(b)(1)), the issue is likewise remanded for the RO to 
adjudicate the issue of whether the veteran meets the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  See AB v. Brown, 6 Vet. 
App. 35 (1993) (in an appeal in which the veteran expresses 
general disagreement with the assignment of a particular 
rating and requests an increase, the RO and the Board are 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus to consider 
all potentially applicable disability ratings).

Therefore, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the service 
connection claims on appeal as outlined 
by the United States Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain from SSA copies 
of the medical records considered in the 
adjudication of the appellant's SSA 
disability benefits award.  If no records 
are available, a formal written 
unavailability memorandum must be added 
to the claims file.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claim 
files any medical records identified by 
the veteran, which have not been secured 
previously.  The RO should obtain any VA 
treatment records, dating from July 2004 
to the present, and associate the records 
with the veteran's claim files.

4.  The RO should contact the veteran and 
notify him that the current record is 
devoid of medical opinion evidence 
showing a nexus between his claimed left 
eye problems and either his military 
service or to his already service-
connected left ear otitis media.  He is 
invited to identify the location of any 
other relevant medical records so that VA 
may obtain them on his behalf, including 
the name and the address of the VA doctor 
he testified about in March 2006.  In 
particular the veteran is invited to 
submit competent medical opinion evidence 
showing that it is at least as likely as 
not that any currently diagnosed left eye 
problems were caused or aggravated by 
military service or his already service-
connected left ear otitis media.

5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  Thereafter, the RO should 
readjudicate the appealed issues.  Such 
action should include a discussion of 
whether the veteran's claim for an 
increased rating for left ear otitis 
media meets the criteria for submission 
to the appropriate official for extra-
schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1).  If any benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 



or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



